Webb, Judge.
1. Wheeler complains that evidence used to convict him of gambling should have been suppressed and ruled out because it was obtained pursuant to an illegal search of another’s home. We find no cause for reversal since this is not a "possession”-type offense which might carry "automatic standing” to complain of the search under Jones v. United States, 362 U. S. 257 (80 SC 725, 4 LE2d 697) (1960), and since nothing else appears to afford Wheeler a basis to complain of the search of another’s home. Phillips v. State, 237 Ga. 623 (229 SE2d 407) (1976); Pryor v. State, 238 Ga. 698, 705 (4c) (234 SE2d 918) (1977). Accord, Dutton v. State, 228 Ga. 850,851 (1) (188 SE2d 794) *836(1972); Gable v. State, 143 Ga. App. 455 (238 SE2d 771) (1977).
Submitted March 7, 1978
Decided May 3, 1978.
Mundy & Gammage, John M. Strain, for appellant.
Joseph N. Anderson, Solicitor, for appellee.
2. Remaining enumerations are not argued and are deemed abandoned. Adams v. State, 142 Ga. App. 252 (1) (235 SE2d 667) (1977).

Judgment affirmed.


Quillian, P. J., and McMurray, J., concur.